Citation Nr: 1431886	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-11 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 12, 2010 for the grant of service connection for peripheral neuropathy of both upper and lower extremities, to include on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for peripheral neuropathy of both upper and lower extremities effective July 12, 2010.

The Veteran initiated an appeal as to the matter of the assigned effective date; however, in his December 2010 notice of disagreement, he also raised the issue of whether there was CUE in a March 2003 rating decision that denied service connection for peripheral neuropathy of both upper and lower extremities.  The RO denied both issues in an April 2011 statement of the case.  These matters are inextricably intertwined and an appeal as to both issues has been perfected to the Board.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACTS

1.  In March 2003, the RO denied the Veteran's claim for service connection for peripheral neuropathy of both upper and lower extremities.  The Veteran did not appeal this decision or submit new and material evidence within one year of notification of the decision.  

2.  On July 12, 2010, the RO received the Veteran's petition to reopen the claim for service connection for peripheral neuropathy of both upper and lower extremities.  

3.  The Veteran did not submit a claim for service connection for peripheral neuropathy of both upper and lower extremities between March 2003 and July 12, 2010.  

4.  In December 2010, the RO granted service connection for peripheral neuropathy of both upper and lower extremities effective July 12, 2010, the date on which the petition to reopen the claim for service connection was received.  

5.  The March 2003 rating decision was based on the record and the law which existed as the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  The March 2003 rating decision that denied entitlement to service connection for peripheral neuropathy of both upper and lower extremities was not clearly and unmistakably erroneous.  38 U.S.C.A § 5109A (West 2002); 38 C.F.R. §§ 3.105(a) (2013).

3.  The criteria have not been met for an effective date earlier than July 12, 2010 for the grant of service connection for peripheral neuropathy of both upper and lower extremities.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA) further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), post-service VA and private treatment records and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

The Veteran was afforded VA examinations for his peripheral neuropathy of both upper and lower extremities in December 2003 and November 2010.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3.159(c)(4).

With regards to the CUE claim, the provisions of the VCAA are not applicable.  An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board, therefore, finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

II.  Applicable Law for Earlier Effective Date for Service Connection

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2013).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c). 

Where the law and not the facts are determinative of a denial in a claim for VA benefits, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Applicable Law for CUE

The United States Court of Appeals for Veterans Claims (Court) has held that under VA law there is no basis for a freestanding earlier effective date claim from matters addressed in a final rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Generally, a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final, if an appeal is not perfected.  38 C.F.R. § 20.1103 (2013).  Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2013).  A claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).

Under 38 C.F.R. § 3.105(a), VA must reverse or amend a prior decision "[w]here evidence establishes [CUE]."  The Court defines a determination of CUE in a prior adjudication to mean that: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a "determination that there was [CUE] must be based on the record and the law that existed at the time of the prior ... decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  Id.; see Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  If CUE is not properly raised then CUE cannot serve as a basis for an earlier effective date claim for consideration in the Board's adjudication.  Russell, 3 Vet. App. at 313 ; Fugo, 6 Vet. App. at 43.

Questions of adequacy of development of the record, or adequacy of the VA medical examinations, are not valid bases for CUE in a prior adjudication because those issues relate to evidence not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

IV.  Analysis of Earlier Effective Date/CUE Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  The relevant language of 38 C.F.R. §§ 3.307 and 3.309 have recently been amended, however, at the time of the March 2003 rating decision, the basis upon which CUE is claimed, those diseases that are listed at 38 C.F.R. § 3.309(e) (including acute or subacute peripheral neuropathy) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  At the time of the 2003 decision, the regulation also provided that acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2 (2003).  

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran essentially contends that he is entitled to an effective date earlier than July 12, 2010 for the grant of service connection, because there was CUE in the March 2003 rating decision that denied his original claim for service connection for peripheral neuropathy of both upper and lower extremities.  He argues that the RO failed to consider whether his claim could be have been granted under presumptive service connection for exposure to herbicides.  He argues that as the RO granted him service connection for his diabetes mellitus, type II, on the basis that he was exposed to Agent Orange during his service in Vietnam, the RO should have also considered that theory when it evaluated his claim in its March 2003 rating decision.  He also contends that the RO failed to provide him with an adequate examination to evaluate his medical condition.  See December 2010 Notice of Disagreement and April 2011 VA Form 9 (Substantive Appeal).

The Veteran filed an original claim of entitlement to service connection for peripheral neuropathy of both upper and lower extremities as secondary to his diabetes mellitus, type II, in November 2002.  As there was no evidence of current peripheral neuropathy of either the upper or lower extremities, the RO denied service connection in a March 2003 rating decision.  The Veteran did not submit a notice of disagreement (NOD) or submit new and material evidence within the one year appeal period of the decision.  Therefore, the March 2003 rating decision became final.  Notably, the Veteran subsequently underwent a VA examination in December 2003 for his diabetes mellitus, which also considered whether the Veteran had any complications of diabetes mellitus.  The VA examiner did not find that the Veteran had peripheral neuropathy of his bilateral upper or lower extremities.  

In July 2010, the Veteran filed a petition to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of both upper and lower extremities as secondary to his service-connected diabetes mellitus.  Parenthetically, the RO granted service connection for the Veteran's diabetes mellitus, type II, as associated to herbicide exposure, in a March 2004 rating decision.  A November 2010 VA examiner found that the Veteran had "peripheral neuropathy of all four extremities [which was] more likely than not [a] microvascular complication of diabetes mellitus."  In a December 2010 rating decision, the RO granted service connection for peripheral neuropathy of both upper and lower extremities as secondary to his service-connected diabetes mellitus and assigned a 10 percent rating for each of the four extremities effective as of July 12, 2010.  

In December 2010, the Veteran submitted an NOD claiming CUE in the effective date assigned for the grant of service connection for peripheral neuropathy of both upper and lower extremities.  The RO denied the Veteran's claim for an earlier effective date including on the basis of CUE in an April 2011 statement of the case (SOC).  Although the April 2011 SOC stated that the Veteran did not specify his contentions for his CUE claim, the SOC did adjudicate his CUE claim on the merits finding that its March 2003 decision was correct, because the evidence did not show that the Veteran had peripheral neuropathy of either the upper or lower extremities at that time.  

As previously stated above, the Veteran is arguing that the RO committed CUE in its March 2003 rating decision when it failed to address whether the Veteran was entitled to presumptive service connection for his peripheral neuropathy of both upper and lower extremities.  However, in its decision, the RO found that the evidence did not show that the Veteran had peripheral neuropathy of either his upper or lower extremities at that time.  Analyzing the Veteran's service connection claim under a theory of presumptive service connection would not have manifestly changed the outcome based on the facts that were before the RO at the time.  

In addition, the Veteran argues that he did not have an adequate VA examination for his peripheral neuropathy.  To the extent that the Veteran is arguing that an adequate examination would have revealed his peripheral neuropathy condition at the time of March 2003, VA's failure to fulfill the duty to assist by providing an adequate VA examination does not constitute CUE.  

Finally, the Veteran argues that as his diabetes mellitus was granted service connection as of November 27, 2002 on the basis of Agent Orange exposure, that he is entitled to the same effective date for his peripheral neuropathy as secondary to his diabetes mellitus.  To clarify, the Veteran was granted service connection for his peripheral neuropathy on the basis that it was secondary to his diabetes mellitus, not that it was presumptively service-connected on the basis of Agent Orange exposure.  Service connection on a secondary basis cannot be established without a finding of a current disability, a service-connected disability, and medical evidence linking the current disability to the service-connected disability.  See Wallin at 512.  As service connection for the Veteran's diabetes mellitus had not been awarded until March 2004, the Veteran could not establish entitlement to service connection for peripheral neuropathy as secondary to his service-connected diabetes mellitus prior to that date.  Consequently, he cannot receive the November 27, 2002 effective date assigned for his diabetes mellitus.  

In conclusion, there has been no showing of CUE in the March 2003 rating decision.  The claims file indicates that the Veteran received notice of the decision but did not appeal or submit new and material evidence within one year.  Therefore, the Board finds that the March 2003 rating decision is final and binding.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

The Veteran's petition to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of both upper and lower extremities was received on July 12, 2010.  There was no informal or formal communication received after the March 2003 final denial that could be construed as a petition for benefits for peripheral neuropathy of both upper and lower extremities prior to July 12, 2010.  Thus, when the RO granted the Veteran's July 12, 2010 petition to reopen the claim and awarded service connection for peripheral neuropathy of both upper and lower extremities, the date of receipt of that petition was the earliest possible effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i); (where a claim is received over a year after separation from service, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later).

As the effective date of the grant of service connection for the Veteran's peripheral neuropathy of both upper and lower extremities is the earliest possible, the claim for an earlier effective date, to include on the basis of CUE, must therefore be denied.  


ORDER

There was no CUE in a March 2003 rating decision which denied service connection for peripheral neuropathy for both upper and lower extremities, and the appeal as to this issue is denied.  

Entitlement to an effective date earlier than July 12, 2010 for a grant of service connection for peripheral neuropathy of both upper and lower extremities is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


